IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1731-12



                              DIMAS MORENO, Appellant

                                              v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE SEVENTH COURT OF APPEALS
                         LUBBOCK COUNTY

       C OCHRAN, J., filed a concurring opinion.

       I join the majority opinion. I write separately simply to call a duck a duck. This

“unknowing participant” guy is appellant’s “corner boy”– his retail crack-cocaine seller. He

is appellant’s agent. Buyers, like the C.I., come up to appellant’s agent and ask to buy

cocaine. The agent says something like, “Wait a second, I’ll be right back,” and he goes

trotting off to appellant’s house. The officers watch him all the way there. Then the agent

comes out, trots back to the C.I. and “Voila”–he has crack cocaine in his hot little hand. The

officers watch him all the way back. Money from the C.I. and crack from the agent are
                                                    Moreno    Concurring Opinion   Page 2

exchanged. Where do you suppose that cocaine came from? The magistrate made the

reasonable inference that it came from appellant’s house. I make that inference too, don’t

you?

Filed: December 11, 2013
Publish